Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/11/2021, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims

3.	This action is in response to Applicant’s filing on 01/11/2021. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-3, 9-11, 19, and 20 are rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.

	Claim 1 is a device but is directed to the judicial exception of an abstract idea. The claim recites the limitations of determining output from two microprocessors, comparing the two outputs, and determining if the comparison results in a first or second criteria being met. These limitations cover the collection and judgment of data. But for the recitation of ‘an aircraft comprising…’ and ‘a flight control computer’, these limitations can be performed in the mind. For example, one could ride in an aircraft and determine the output of the two microprocessors, compare the outputs, and then determine if the comparison satisfies a first or second criteria. ‘receive input data …’, ‘execute first remediation logic’, and ‘execute second remediation logic’ are additional elements. The exception is not integrated into a practical application because ‘receive input data …’, ‘execute first remediation logic’, and ‘execute second remediation logic’ are considered insignificant extra solution activity and ‘an aircraft comprising…’ and ‘a flight control computer’ are simply tools used to perform the exception. ‘receive input data …’ is not significantly more because it is considered well-understood, routine, and conventional activity of receiving or transmitting data, according to MPEP 2106.05(d)(II)(i). ‘execute first remediation logic’, and ‘execute second remediation logic’ are not significantly more because they generally recite an action that is not defined clearly in the specification. ‘an aircraft comprising…’ and ‘a flight control computer’ are not significantly more because, as stated above, they are merely used as tools to perform the exception.

	Claim 2 is a device and depends from claim 1, but is directed to the judicial exception of an abstract idea. The claim further recites a mental step of comparing values and determining that there is a difference.

	Claim 3 is a device and depends from claim 1, but is directed to the judicial exception of an abstract idea. The claim further recites a mental step of comparing values and determining that one value is greater than another.

	Claim 9 is a device and depends from claim 3, but is directed to the judicial exception of an abstract idea. The claim recites the limitations of determining that there is a loss in redundancy after an action occurs. These limitations cover the collection and judgment of data and can be performed in the mind. For example, one could ride in an aircraft and once an action occurs, they could determine that a loss of redundancy has also occurred. ‘execution of the second remediation logic’ is an additional element. The exception is not integrated into a practical application because ‘execution of the second remediation logic’ is considered insignificant extra solution. ‘execution of the second remediation logic’ is not significantly more because it generally recites an action that is not defined clearly in the specification.

	Claim 10 is a device and depends from claim 1, but is directed to the judicial exception of an abstract idea. The claim further recites a mental step of identifying values and determining how often these values occur.

	Claims 12, 13, and 19 have limitations similar to those in claims 2, 3, and 10 and are rejected using the same rationale as seen above in claims 2, 3, and 10.

	Claims 11 and 20 have limitations similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alfred, US 10377470 B2, herein referred to as Alfred.


	Regarding claim 1,
		Alfred discloses the following:
A pilot input device (Col. 1 line 35)
A position sensor coupled to the pilot input device (Col. 1 lines 35-36)
A flight condition sensor (Col. 1 line 36)
A first microprocessor configured to receive input data from the position sensor and the flight condition sensor and determine therefrom a first output (Col. 1 lines 37-40, Fig. 6)
First microprocessor receives input data from the position sensor and flight condition sensor
A second microprocessor configured to receive input data from the position sensor and the flight condition sensor and determine therefrom a first output (Col. 1 lines 40-43, Fig. 6)
Second microprocessor receives input data from the position sensor and flight condition sensor
Compare the first output from the first microprocessor and the second output from the second microprocessor, the comparison yielding resultant data (Col. 15 lines 41-46)
First and second microprocessor outputs can be compared to yield a difference
Responsive to the determination that the first output and the second output do not match: execute first remediation logic if the resultant data satisfies first error criteria (Col. 15 lines 35-46)
Remediation is done if there is a processor mismatch
Remediation could be switching to a secondary processing lane among other things
Difference between processor outputs can be compared to a duration or difference threshold
*examiner notes that one could use one remediation technique for one of the thresholds and could likewise do the same for a second remediation and second threshold
Responsive to the determination that the first output and the second output do not match: execute second remediation logic if the resultant data satisfies second error criteria (Col. 15 lines 35-46)
Remediation could be switching to a secondary processing lane among other things
Difference between processor outputs can be compared to a duration or difference threshold
*examiner notes that one could use one remediation technique for one of the thresholds and could likewise do the same for a second remediation and second threshold

Regarding claim 2,
	Alfred, as shown above, discloses all the limitations of claim 1. Alfred further discloses the following:
The first error criteria and the second error criteria are mutually exclusive (Col. 15 lines 44-46)
Duration threshold and difference threshold are different from each other

Regarding claim 3,
	Alfred, as shown above, discloses all the limitations of claim 1. Alfred further discloses the following:
The second error criteria is indicative of greater error severity than the first error criteria (Col. 15 lines 44-46, Col. 16 lines 5-8)
Duration threshold can be more severe than a difference threshold
Duration threshold could include frequency of processor mismatches

Regarding claim 4,
	Alfred, as shown above, discloses all the limitations of claim 3. Alfred further discloses the following:
The execution of the first remediation logic comprises disengagement of a first set of control operations while a second set of control operations remains engaged (Col. 15 lines 57-65)
Processor mismatch could cause high level control law functions to be suspended

Regarding claim 5,
	Alfred, as shown above, discloses all the limitations of claim 3. Alfred further discloses the following:
The execution of the first remediation logic comprises disengagement of a first control loop while a second control loop remains engaged (Col. 15 lines 57-65, Fig. 3)
Processor mismatch could cause high level (outer loop) control law functions to be suspended
Inner control loops would still be intact

Regarding claim 6,
	Alfred, as shown above, discloses all the limitations of claim 3. Alfred further discloses the following:
The execution of the first remediation logic comprises disengagement of an outer control loop that focuses on at least one of guidance and tracking tasks (Col. 15 lines 57-65, Fig. 3, Col. 8 lines 14-16)
Processor mismatch could cause high level (outer loop) control law functions to be suspended
Outer control loop is for guidance and tracking

Regarding claim 7,
	Alfred, as shown above, discloses all the limitations of claim 3. Alfred further discloses the following:
The second remediation logic comprises switching over of processing authority to a secondary processing lane in the flight control computer (Col. 15 lines 39-41)
If processor mismatch is present, one remediation could be to switch to a secondary processing lane

Regarding claim 8,
	Alfred, as shown above, discloses all the limitations of claim 3. Alfred further discloses the following:
The execution of the second remediation logic comprises a switch-over of processing authority to a different flight control computer (Col. 5 lines 15-17, Col. 15 lines 39-41, Fig. 5)
Multiple flight control computers are used for redundancy
Each flight control computer has processing lanes
If both processing lanes on one of the FCCs are unreliable, the a redundant FCC would take over with its primary processing lane

Regarding claim 9,
	Alfred, as shown above, discloses all the limitations of claim 3. Alfred further discloses the following:
The execution of the second remediation logic comprises a loss of redundancy (Col. 12 lines 20-24)
Switching processing lanes would result in a reduction of redundancy
*examiner notes that further switching of lanes or computers due to unreliability would reduce the total number of redundancies

Regarding claim 10,
	Alfred, as shown above, discloses all the limitations of claim 1. Alfred further discloses the following:
The first error criteria and the second error criteria each comprise an error frequency (Col. 16 lines 3-6)
Frequency of processor mismatches or duration of processor mismatches could be determined in the event of a mismatch

Regarding claims 11-19, the claim limitations are similar to those in claims 1-10 and are rejected using the same rationale as seen above in claims 1-10.

	Regarding claim 20, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9399511 B2, by Kim et al., is relevant to the current application because it discloses a similar control scheme with outer and inner control loops.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664